Plaintiff in error was taken in custody by the Sheriff of Dade County and is being held for default in giving an appearance bond in the sum of $1500. He tendered a bond executed by two limited surety companies in the sum of $500 each and in addition thereto $500 in cash making a total bond in the sum required. This was refused on the theory that limited surety companies were inhibited from executing bonds in excess of $500.
In refusing to approve such a bond, the Court below committed error. A bond in the sum of $1500 is fully protected by $500 in cash and a bond executed by two limited surety companies in which their liability is fixed in the sum of $500 each. To deny such a bond is tantamount to the denial of bail as guaranteed by the State and Federal Constitutions. There can be no objection to each surety limiting itself to the amount for which it becomes surety under the law.
Reversed.
  BROWN, C. J., CHAPMAN, and THOMAS, JJ., concur. *Page 722